Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 12/17/2019.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-3 are pending and are presented for examination.  
Claims 1-3 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 1, the specific limitations of “a balance concave part disposed on an end part of the eccentric shaft part in a predetermined direction which is in a radial direction from the central axis toward the eccentric axis, the balance concave part being recessed from an outer surface of the eccentric shaft part” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 2-3 are also allowable for depending on claim 1. 

Applicant discloses (Fig. 3) [0059-0061] that the eccentric shaft part (21a) comprises a balance concave part (21b) disposed on an end part of the eccentric shaft part in a predetermined direction (P) which is in a radial direction from the central 

Yamamoto et al (US 20150005130 A1) has been considered.  Yamamoto discloses: 
Claim 1. An electric actuator, comprising: 
a motor (see 13, 14, Fig. 8) which comprises: 
a rotor (14) having a motor shaft extending along a central axis; and 
a stator (13) facing the rotor in a radial direction; and 
a deceleration mechanism (gears, 23-27, etc.) which is disposed on a side of the stator in an axial direction and connected to the motor shaft, 
wherein the motor shaft comprises an eccentric shaft part (23) with an eccentric axis, which is eccentric with respect to the central axis (refer Fig. 6), 
as a center, the eccentric shaft part being connected with the deceleration mechanism (Figs. 8-10).  
Yamamoto teaches a balance part (65, Figs. 8-10) [0074] disposed on an end part of the eccentric shaft part (23) in a predetermined direction which is in a radial direction from the central axis toward the eccentric axis. 
Disclosed by the applicant and claimed is “a balance concave part, wherein the balance concave part being recessed from an outer surface of the eccentric shaft part”.  
Yamamoto failed to teach “a balance concave part, wherein the balance concave part being recessed from an outer surface of the eccentric shaft part”.   


Noguchi et al (US 10208835 B2, US 20170363176 A1) discloses the guide plate 22 having recesses 24 acting as a balancing.  However, it is not as claimed. 
Jacobsen et al (US 5672923 A) disclose in FIGS. 12, 13 and 14 showing, in perspective, partially fragmented views, motor arrangements for dampening or balancing the lateral forces produced by the eccentric motion of the motor armatures.  However, it is not as claimed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The title of the application has been amended from 
     “ELECTRIC ACTUATOR”
To
-- ELECTRIC ACTUATOR WITH ECCENTRIC SHAFT--

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834